Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our reportdated November 16, 2012 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in PTC Inc.'s (formerly Parametric Technology Corporation) Annual Report on Form10-K for the year ended September 30, 2012. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts March 6, 2013
